Per Curiam.
Respondent was admitted to practice by this Court in 1981. He maintained an office for the practice of law in Oregon, where he was admitted to practice in 1990.
The Supreme Court of Oregon found respondent guilty of professional misconduct and suspended him from practice for a period of 60 days, effective October 1, 2003. Respondent neglected a civil action resulting in its dismissal for want of prosecution and he then failed to advise the client of the dismissal for over one year.
Petitioner moves to reciprocally discipline respondent (see 22 NYCRR 806.19) and we have heard respondent in mitigation.
Under the circumstances presented, we grant petitioner’s motion and reciprocally suspend respondent from practice for a period of 60 days, effective October 1, 2003, and until further order of this Court.
Spain, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice for a period of 60 days, effective October 1, 2003, and until further order of this Court; and it is further ordered that respondent, for the period of suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden from appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority and from giving to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).